UNITED sTATES DIsTRlCT CoURT _,
FoR THE DISTRICT oF CoLUMBIA APR l 7 2919

C|erk, U..S Dlstrlct & Bankruptcy

ANTOINE MARTWAIN HILL-EL, ) Courts for the District of Co|umb|a
Plaintiff, §
v. § Civil Action No. 18-3051 (UNA)
GERALD FISHER, et al. , §
Defendants. §
MEMORANDUM OPINION

 

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. See Dem‘on v.
Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Willz'ams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiffs complaint
carefully, the Court concludes that what factual contentions are identifiable - including the
plaintiffs assertions of entitlement to relief because he is a Moorish-American national - are

baseless and wholly incredible.

The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss
the complaint as frivolous. See 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(2). Further, the Court
notes that dismissal of this civil action qualifies as a third “strike” for purposes of the Prison

Litigation Reform Act, see 28 U.S.C. § 191 S(g).1 Unless plaintiff demonstrates that he is under

 

l See Hz`ll-El v. Johnson, No. lS-CV-l4l l, 2019 WL 613931, at *l (W.D. La. Feb. 13, 2019)
(dismissing complaint with prejudice under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A); Hill-El v.
Scrivener, No. 8:18-CV-3 643 (D. Md. Dec. lO, 2018) (dismissing complaint sua sponte under 28
U.S.C. §§ 1915(e)(2)(B), 1915A(b)).

imminent threat of serious physical injury, he may not proceed in forma pauperis in a future civil

` action.

 
 
 
   

An Order consistent with this Me '

DATE: April Z Q, 2019

 

Unired states Disr?icr Judg/e